Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szczeszynski (US 9,265,104).
Regarding claims 1 and 17, fig. 1 of Szczeszynski teaches a control circuit for controlling a switching circuit [68] connected to a load [52,54,56] based on an input signal [PWM], the input signal being a PWM signal with a duty cycle, the control circuit configured to control the switching circuit on and off based on the duty cycle for adjusting power supplied to the load accordingly, the control circuit comprising: an adjustment signal generation unit [86] configured to receive a predefined voltage [VrefA] and the input signal, process the predefined voltage based on the input signal, generate a square-wave reference signal [356a of fig. 5] reflecting the duty cycle, obtain a feedback signal reflecting the power supplied to the load (col. 6, lines 19-24), and generate an adjustment signal [PWM1] based on both the square-wave reference signal and the feedback signal; and a control unit [64] coupled to the adjustment signal generation unit, configured to generate a control signal [74] for controlling the switching circuit on and off based on the adjustment signal.
Regarding claim 21, this claim is merely a method to operate the circuit having structure recited in claims 1 and 17.  Since Szczeszynski above teaches the structure, the method to operate such a circuit is similarly disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szczeszynski  in view of Sawano (US 2019/0181850).
Regarding claim 3, Szczeszynski teaches the device as described above. Szczeszynski further teaches a feedback module [e.g. 354 of fig. 5] configured to acquire a sampled electrical signal from the switching circuit for generating the feedback signal, the feedback signal reflecting the power supplied to the load within a single operating cycle of the switching circuit. Szczeszynski does not teach receiving the control signal. However, fig. 1 of Sawano describes using the control signal to the gate of switch 20 as feedback (via 24-26) for on-detection. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the gate feedback as taught in Sawano for the purpose of utilizing a suitable and well-known type of on-detection to improve reliability of the switching. 
	
	
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.
Regarding claims 1, 17, and 21, applicant first contends that Szczeszynski does not disclose how to generate a square wave reference signal reflecting the duty cycle. Applicant describes how the CS_pos waveforms in fig. 7, 9, and 11 provide different reference levels while 356a of the reference only presents one reference level. First, Examiner agrees that 356a (indicated by 380 of fig. 6) only has standard high and low levels and not varying high reference levels. However, the claim language only claims that the square wave reference signal reflects the duty cycle in a general sense and not specifically where the reference levels are varied based on the duty cycle. The reference satisfies the current claim language because varying duty cycles of PWM vary the output of 352 at 352a, which also adjusts the square wave reference signal of 356a.
Applicant also contends that the reference does not teach generating an adjustment signal PWM1 based on both the square-wave reference signal 356a and the feedback signal 84 because it is generated based on 356a and PWM. However, "based on" does not require a direct connection and the upstream signal 84 does control the downstream PWM1; therefore, PWM1 is based on 356a and 84. Therefore, while the application may have a direct control as described in the response, the rejection is appropriate based on the current claim language.
Applicant then states how claim 1 is non-obvious over the cited documents. However, claim 1 is a 102(a)(1) rejection. Claim 1 describes a control circuit and Szczeszynski shows a control circuit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/             Primary Examiner, Art Unit 2896